          Case 1:19-cr-00052-AJN Document 63 Filed 10/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                             10/30/2020
 United States of America,

                –v–
                                                                               19-cr-52 (AJN)
 Edward Pena,
                                                                                  ORDER
                       Defendant.



ALISON J. NATHAN, District Judge:

       Defendant Edward Pena is scheduled to be sentenced on November 2, 2020, at 11:00 a.m.

The proceeding will be conducted by videoconference. The Court will separately provide the

parties with instructions for accessing the Skype for Business platform. At 11:00 a.m. on

November 2, members of the public may access audio for the proceeding by calling (917) 933-

2166 and entering Conference ID number 83461393.


       SO ORDERED.


Dated: October 30, 2020                          __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
